DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 simply recites the chromosomal locations of the various genes recited in claim 2. This is an inherent property of these genes that does not further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Arch Pathol Lab Med 131:923-930 (2007)).
Regarding claim 2, Kim disclosed a method comprising
extracting genomic DNA from a biological sample of a human individual suspected of having or having a neoplasm, wherein the neoplasm is intra-hepatic cholangiocarcinoma or extra-hepatic cholangiocarcinoma
Page 924, first paragraph under “Materials and Methods”: “Formalin-fixed, paraffin-embedded tissue samples were obtained from 63 patients who had undergone curative surgical resection for ECC…A total of 38 cases of benign biliary epithelia were included as controls. These normal bile duct epithelia were obtained from patients with nonneoplastic liver or biliary diseases…”. “ECC” is extrahepatic cholangiocarcinoma.
Page 924-925, section entitled “DNA Extraction”.
treating the extracted genomic DNA with bisulfite
Page 925, column 1, first paragraph under “Bisulfite Modification and Methylation-Specific Polymerase Chain Reaction”.
amplifying the bisulfite-treated genomic DNA with primers consisting of a pair of primers specific for one or more of HOXA1, ZNF781, EMX1, BMP3, and CYP26C1, and d) measuring the methylation level of one or more CpG sites in the one or more of HOXA1, ZNF781, EMX1, BMP3, and CYP26C1 by methylation-specific PCR
Page 925, column 1, second paragraph under “Bisulfite Modification and Methylation-Specific Polymerase Chain Reaction”: “Methylation-specific PCR was used to examine the methylation status of 24 CpG island loci (APC, BCL2,…HOXA1…”.
See also Table 2 for sequences of HOXA1 primers.
Regarding claim 3, the samples were extrahepatic tissue samples as they were obtained from the bile duct; see “Materials and Methods”.
Regarding claim 4, as there is only one HOXA1 gene in the human genome, the recitation of its chromosomal location is merely an inherent feature that does not distinguish over Kim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,184,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘154 claims anticipate instant claims 2-4 with regard to EMX1, CYP26C1, ZNF781, BMP3. Regarding claim 4, the recitation of the chromosomal locations of these genes is an inherent property that does not distinguish over the ‘154 claims.

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,900,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘090 claims anticipate instant claims 2-4 with regard to EMX1, CYP26C1 and ZNF781.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637